47 So. 3d 957 (2010)
Manuel RODRIGUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1177.
District Court of Appeal of Florida, Third District.
November 17, 2010.
Carlos J. Martinez, Public Defender, and Amy Weber and Michael T. Davis, Assistant Public Defenders, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and WELLS, JJ.
PER CURIAM.
Manuel Rodriguez appeals from a written sentence which does not comport with the trial court's oral pronouncement at sentencing. We reverse.
It is well settled that when a conflict arises between a written sentence and the trial court's oral pronouncement of the sentence, the oral pronouncement prevails. Ashley v. State, 850 So. 2d 1265 (Fla.2003). Here, the written sentence reflects that *958 the trial court sentenced Rodriguez as a habitual felony offender. During sentencing, however, the trial court specifically stated that it was imposing a sentence within the guidelines. Thus, the written sentence does not comport with the trial court's oral pronouncement.
Accordingly, we reverse the sentence entered below and remand for the trial court to sentence Rodriguez to a guidelines sentence.
Reversed and remanded.